UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4088


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:14-cr-00456-GJH-1)


Submitted:   January 13, 2017             Decided:     January 18, 2017


Before GREGORY,   Chief   Judge,   and   SHEDD   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Justin Eisele, SEDDIQ LAW FIRM, Upper Marlboro, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Mara V.J.
Senn, Special Assistant United States Attorney, Leah Jo
Bressack, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James     Davis        pleaded          guilty,      pursuant         to    a    written     plea

agreement,      to      conspiracy             to    commit         Hobbs      Act      robbery,      in

violation of 18 U.S.C. § 1951 (2012); robbery of mail, money,

and other property of the United States, in violation of 18

U.S.C.    § 2114(a)           (2012);         using,       carrying,        and       brandishing      a

firearm    during           and    in    relation         to   a    crime        of    violence,      in

violation     of       18    U.S.C.          § 924(c)      (2012);       and     possession      of    a

firearm    by      a    felon,          in    violation        of     18    U.S.C.       § 922(g)(1)

(2012).     On appeal, Davis argues that the district court abused

its   discretion        by        denying      his       motion     to     withdraw      his    guilty

plea.    We affirm.

      We review a denial of a motion to withdraw a guilty plea

for abuse of discretion.                     United States v. Benton, 523 F.3d 424,

434 (4th Cir. 2008).                    A defendant seeking to withdraw a plea

that has been accepted by the court must demonstrate “a fair and

just reason for requesting the withdrawal.”                                      Fed. R. Crim. P.

11(d)(2)(B).           In determining whether this burden has been met,

courts    should        consider         the     six      factors        identified       in    United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                                            Where a

proper Rule 11 plea colloquy is conducted, a defendant has a

“very    limited       basis       upon       which       to   have      his     plea    withdrawn.”

United States v. Bowman, 348 F.3d 408, 414 (4th Cir. 2003).



                                                     2
      Davis does not dispute the validity of his guilty plea, and

our review of the plea colloquy confirms that Davis’ plea was

knowing     and    voluntary.        Accordingly,      there     is     “a     strong

presumption that the plea is final and binding.”                  United States

v.   Nicholson,     676 F.3d 376,    384    (4th   Cir.     2012)    (internal

quotation marks omitted).

      Our consideration of the remaining Moore factors reveals

nothing that would overcome this presumption.                   Davis does not

offer a credible assertion of innocence, nor does he reasonably

challenge    the   competence    of     his   plea   counsel.      Davis       waited

months to bring this motion, a delay that we have previously

considered “long.”        Moore, 931 F.2d at 248.            Although there was

minimal     evidence        of   prejudice      to     the     Government         and

inconvenience to the court, these factors alone do not warrant

reversal.     See United States v. Sparks, 67 F.3d 1145, 1154 (4th

Cir. 1995).

      For the foregoing reasons, we conclude that the district

court did not abuse its discretion in denying Davis’ motion to

withdraw    his    guilty    plea.      We    dispense   with     oral       argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED



                                         3